OPINION
WOODLEY, Judge.
The offense is negligent homicide, second degree; the punishment, a fine of $3,-<000.
The state moved to dismiss the appeal because the record contains no sentence as required by Art. 40.09 C.C.P.
Upon motion of appellant’s counsel filed in the trial court directing attention to the fact that no sentence had been pronounced, the trial court on October 17, 1966, pronounced sentence “to take effect nunc pro tunc as of the 15th day of March, 1966, when the judgment was rendered” and certified copies of the motion and sentence were forwarded to this Court to be made a part of the record on appeal.
Art. 42.04 C.C.P. 1965 requires that in all cases other than death penalty and probation cases “sentence shall be pronounced before the appeal is taken.”
Art. 42.06 C.C.P., relating to sentence nunc pro tunc, does not authorize the pronouncement of such sentence after an appeal has been taken.
The state’s motion is granted and the appeal is dismissed.